 

 

 

 

Case 2:19-m|- -
mj-01169-DUTY Document 3 Filed 04/09/19 Pagelof1 Page ID #:73

Document 1-1 *SEALED* Filed 03/21/19 Page 2 of 9

Case 2:19-mj-01169-DUTY *SEALED*
Page ID #:29

es

 

 

AO 93 (Rev. 11/13) Search and Seizure Wanant (Page 2)

 

 

   

- Return

     

left with:

  

Copy of warrant and inventory

Seak Vier cert ect pra |

   
     

Case No.: Date and time warrant executed:
LAG wy OUGS- uy o3\23)20 Gq (otGe &

Inventory made in the presence of :

Sa Diebew LWKomm an dX Tes David S mnik\n
Inventory of the property taken and name of any person(s) seized: bag

; : . Coe
Digital ev Aence collect ed Geom exon neh cell get
Talo une lovtee winch

Gal\ L.oc4% _
Vari &S

“? \Wwe vo at ag S -
Cork ant Lier >
sms \ mms Tent me Soeye=

 

 

 

 

 

 

 

 

 

 

 

 

Certification

 

 

 

 

 

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: edjoa|ia__—

 

 

 
  

 

feaew wh pment pO AOR OI EI

Executing officer’s signature

 

 

 

 

 

 

 

 

 
